ACCEPTED
                        06-14-00094-CV
             SIXTH COURT OF APPEALS
                   TEXARKANA, TEXAS
                   4/30/2015 2:33:41 PM
                       DEBBIE AUTREY
                                 CLERK




       FILED IN
6th COURT OF APPEALS
  TEXARKANA, TEXAS
4/30/2015 2:33:41 PM
    DEBBIE AUTREY
        Clerk
                                               TABLE OF CONTENTS


INDEX OF AUTHORITIES ................................................ .1

STATEMENT REGARDING ORAL ARGUMENT ............................. 1

STATEMENT OF FACTS ................................................ 1

SUMMARY OF THE ARGUMENT ........................................ 2

ARGUMENT .......................................................... 3

          I.        BOWMAN IS NOT ENTITLED TO AFFIRMATNE JURY
                    FINDINGS AS A MATTER OF LAW ON THE STRICT
                    LIABILITY SUBMISSION
          II.       THE NEGATIVE ANSWER TO STRICT LIABILITY IS
                    SUPPORTED BY SUFFICIENT EVIDENCE .............................................. 3

          III.      BOWMAN IS NOT ENTITLED TO AFFIRMATIVE JURY
                    FINDINGS AS A MATTER OF LAW ON STRICT
                    LIABILITY CAUSATION
          N.        THE TRIAL COURT PROPERLY ORDERED PLAINTIFFS TO
                    PRODUCE PROOF OF OWNERSHIP OF ANY ANIMALS FOR
                    WHICH PLAINTIFFS SEEKRECOVERY ................................................. 12

PRAYER ............................................................................................................................ 12

CERTIFICATE OF COMPLIANCE .................................................................................. 13

CERTIFICATE OF SERVICE .......................................................................................... 13

APPENDIX ......................................................................................................................... 14




                                                                  ii
                                    INDEX OF AUTHORITIES
CASES

A&N Collision Ctr. ofAddison, Inc. vs. Town ofAddison,
310 S.W. 3ro 191,193 (Tex.Civ.App.-Dallas 2010, no pet) .................................................. 4

                     STATEMENT REGARDING ORAL ARGUMENT

        Appellees are of the opinion that oral argument would aid the Court in its analysis

and evaluation of this record. Oral argument is therefore, hereby requested by Appellees.

                                     STATEMENT OF FACTS

        Appellees lodge the following objections and disagreements to the following

statements of fact contained in Appellant's Brief:

        1.      Appellant refers to a long time friend, Billy Strong, being "bitten" by Bubba.
                Appellees would show that neither Billy Strong nor the Davidsons considered
                that incident to be a bite, but merely a "nip". When questioned by appellant's
                counsel, Strong read from the statement he signed that the dog "nipped me on
                the back of my leg." Appendix Tab 1, 30:11-14; and31:3-5. 4 RR, 94: 21-25.
                Diana testified the Bubba is ve1y verbal when strangers come up and that he
                barks and jumps at the fence to give us the indication that someone is there.
                She has signs out saying 'Beware of Dogs', because she wants people to be
                aware of them. She goes on to state that Bubba has never bitten anybody. 4
                RR94:21-25.

        2.      Appellant states that when Bubba "bit" Strong, Diana had to holler at Bubba
                to turn Strong loose. Strong actually testified that he did not remember it as
                described by Diana in her testimony, but testified, "I know that's not what
                happened ... the dog ran and he nipped me on the leg and that was it. He let it
                go". Appendix Tab 1, 45:17 through 46:9.

        3.      Bowman states that although the Davidsons do not always described the prior
                incident with Strong as a bite, Strong ce1iainly does. Strong described the
                incident as a nip on multiple occasions. See references in No. 1 and 2 above.




                                                    -1-
       4.     Bowman states that the Davidsons put Bubba up when children come over
              because the children might get bit. Bubba is put up when children are around
              because they run around and heelers will tend to herd them. "Children don't
              tend to listen to you and they move real fast, and these are heelers."4 RR, l 02:
              13-14.

       5.     Bowman contends there was a "propensity" for Bubba to be dangerous, citing
              the testimony of Jeny. It is interesting to note that counsel for Bowman
              continues to use the term "propensity'' when Jerry had ah·eady testified that he
              did not know the meaning of the word. 4 RR, 132:1-5.

       6.     Bowman referenced Jeny's testimony that he never knew when Bubba was
              going to "blow up". It should be noted that the tenn "blow up" was Bowman's
              counsel's tenninology, not from the mouth of Jerry. 4 RR, 149:25 through
              150:5.

       7.     Bowman contends thattheDavidsons did nothing to properlytrainBubba. The
              testimony was that Bubba had no fonnal training but in fact there was ample
              testimony that the Davidsons themselves had trained Bubba. 4 RR 98:20-23;
              5 RR 149:10-12, and 5 RR 152:6-7.

                           SUMMARY OF THE ARGUMENT

       Bowman argues that the evidence established as a matter of law that Bubba had

dangerous propensities abnormal to its class and that the Davidsons knew or should have

known of such propensities. When the entire record is reviewed, just the contraty is actually

established. That is, the only evidence in the record that possibly supp01is a finding argued

by Bowman is that Bubba had nipped a family friend on the back of his leg on one occasion

and that he barks and jumps at the fence when strangers approach the Davidsons' home. The

ovetwhehning evidence presented at trial establishes that Bubba is a family pet that has never

"bitten" anyone, nor have the Davidsons or any of their friends who testified at trial ever seen

Bubba act in a dangerous or aggressive manner.

                                              -2-
       Perhaps the most telling summaty of the evidence is contained in the testimony of

Bowman's expert on dog behavior, Dr. Lori Haug. She agreed that there was nothing in her

review of this case that even warranted the Davidsons giving the warnings they did. Dr.

Haug believes that had any such evidence existed, it would have come out by the time the

case was tried, at which she testified live.

       If the evidence in totality establishes any fact as a matter of law, it would be that

Bubba did not possess any dangerous propensities abnmmal to its class of which the

Davidsons knew or should have known. The Davidsons do not contest that Bubba did bite

Bowman, but this incident was not anticipated nor foreseeable based on their knowledge as

the owners ofBubba since he was a puppy.

       The Davidsons' argument set forth below highlights the ovetwhehning amount of

evidence which supports the jmy' s verdict, the judgment entered by the Comi and it supports

the Comi's denial of Bowman's motion for new trial.

                                       ARGUMENT

       I.     Bowman is not entitled to affirmative jury findings as a matter oflaw on
              the strict liability submission, and;
       II.    The negative answer to strict liability is supported by sufficient evidence.

       Bowman seeks a finding as a matter oflaw that there was no evidence to suppmi the

jury's fmding of no strict liability under the Comi' s instructions and submission in Question

1. For a fact to be conclusively established, that is, found to be one as a matter of law, the

evidence must be such that reasonable tninds could not differ as to the conclusion to be


                                               -3-
drawn from the evidence. See A & N Collision Ctr. ofAddison,Inc. vs. Town ofAddison, 310
S.W.3d 191, 193 (Tex.App.-Dallas, 2010, no pet.). Although Appellant cites numerous out

of state cases, The Davidsons believe that the Marshall case and it's progeny accurately sets

forth the law on strict liability as it relates to domestic animals.

       A review of the entire record in this matter reveals overwhehning evidence that

Bubba, the dog in question, had never exhibited any dangerous or vicious propensities.

Tln·oughout the trial, Bowman's counsel continually included the tenn "propensity" while

questioning witnesses. It is obvious from the record as a whole, that there were no prior

incidents involving Bubba that would have put a reasonable person on notice that there was

any likelihood or any probability that Bubba would ever bite or attack anyone. Rather, the

record reflects the opinions of most every witness who appeared agree there is the

"possibility'' for most any dog to bite under some circumstances. The Davidsons will

address specific pmtions of the testimony which provide ample evidence to suppmt the

jury's fmdings that Bubba did not have dangerous propensities abnormal to its class nor that

the Davidsons knew or should have known of any such alleged dangerous propensities.

       Bowman argues that the evidence conclusively establishes that Bubba was aggressive,

protective and possessive. When asked specifically what aggressive meant to her, Diana

Davidson (Diana herein) testified that if a stranger or anyone approaches, Bubba barks and

he jumps at the gate. Diana calls his protectiveness "aggression" because he is protective of

her. 5RR 154: 7-17. Diana had previously testified in response to knowing of the dogs


                                               -4-
"aggression", she stated that he is very verbal when strangers approach. "He barks, jumps at

the fence, and gives us the indication that someone is there." Diana has signs out because

she wants people to be aware of the dog and states that the dog has never bitten anybody.

4RR 94: 20-25. The warning signs posted at the residence were not specifically for Bubba,

but had been there for over 30 years. 4RR 111:18-22. Jeny Davidson's (Jeny herein)

testimony confirmed that the warning signs had been present for 30-plus years, ever since

they have lived there. 5RR 137:2-3. When asked when he first realized the dog was

aggressive and protective, Jeny responded that he "never realized that the dog was

aggressive, protective yes, but not aggressive". 4RR 130: 20-23.

         Bowman's counsel continuously questioned J eny about Bubba' s "propensity". At one

point, Jerry stated that he didn't even know the meaning of the word "propensity''. 4RR 132:

4-5. Jerry latertestifiedonceagain thatthedogisnotdangerous. 4RR 146:6-10. WhenJeny

takes Bubba out ofthe yard to go anywhere, Bubba does not offer to bite anyone. 4RR 148:

23-24.

         Bowman testified that Bubba had done nothing that concemed her until the bite

occutTed. 4RR, 62: 4-7. Bowman also agreed that Bubba seemed to act friendly towards her

prior to the bite. 4RR 62: 9-12. Bowman fmiher agrees that she was aware that all dogs can

be dangerous and that there is potential for any dog to bite under ce1iain circumstances. 4RR

64:20-25 and 65:1. Bowman saw no aggressive conduct on the pari of Bubba nor saw

anything to indicate Bubba' s possessiveness. 4RR 67:2-13. Bowman testified that other than


                                             -5-
the nip to Billy Strong, she has not heard anything that she could say was dangerous about

Bubba. 4RR 79: 14-16. After first testifying that she had heard other witnesses indicate Bubba

had a tendency to bite, Bowman subsequently revised that testimony that she had only heard

other witnesses testify as to Bubba's possessiveness. 4RR 79:25 though 80:5.

       Bubba is not an outside dog but actually lives in the house with the Davidsons and

outside. 4RR 89:8-13. Diana stated that Bubba has never bitten anybody. 4RR 94:25. The

watnings given to visitors are not because of any history of the dog, but because Bubba is

vety protective of Diana and if he does not know someone, he will bark at them. These are

warnings given with all of Diana's dogs. 4RR 95:13-18.

       The Davidsons called several family friends who have been around Bubba on

numerous occasions while in the Davidsons presence. Their testimony as to Bubba' s conduct

and personality is conduct that would have been observed by Diana and/or Jerry. The first

witness was Judge Nancy George, Justice of the Peace, Precinct 4, Harrison County. 4RR

116:14-19. Judge George testified thatBubbahadnever been aggressive towards her and that

she has never had any concerns about Bubba. 4RR 119:24-25 and 120:1-2. Judge George

further testified that she has never been concemed that Bubba might bite anyone nor has

Bubba ever done anything towards a human being that she would consider aggressive or

inappropriate in any way. 4RR124:11-14, 21-24.

       A second fatnily friend, Amlette Squier, has never had any concems aboutBubba and

has never seen him do anything that she thought was dangerous, vicious or anything like that.


                                             -6-
Bubba has never acted adversely towards her in any way and she has never seen him act

adverse to anyone in any way. 5RR 108:9-24. She stated that Bubba is always so friendly and

is not vicious. 5RR 110:10-11. Squier told of her deceased husband and Bubba rolling

around on the couch together. 5RR 110: 13 through 111 :1. Squier saw Bubba do nothing on

the evening of the incident to indicate he did not like Bowman nor did he act out of the

ordinmy in any way. 5RR 111:11-17. Squier does not believe that there was any incident that

caused the Davidsons to advise people of how to act around Bubba. 5RR 115:9-17.

      The third family friend is Gladys Fant, who is the retired ChiefDeputy of the Hanison

County Tax Office. 5RR 120:21-22 and 121:12-19. Fant has never had any concerns about

Bubba being aggressive towards her nor is she aware ofBubba ever biting anyone. She was

told that Bubba "nipped" somebody but was not aware of that until after this case came up.

5RR 123:10-18. Also, in all of the times Fant has been around Bubba, she has never

observed him act aggressively towards another person. 5RR 124:8-11.

       Another friend, Sherry Rushing, testified that Bubba never acted adversely towards

her, she never had any concerns about Bubba and never saw him act aggressively towards

anyone. 5RR 129:3-13.

       A fifth family friend, Anita Scott, testified that Bubba has never acted aggressively,

viciously or abnormally towards her or anyone else. 5RR 135:15-21. On the night of the

incident, Scott saw nothing about Bubba that was odd, different, inappropriate or that

concerned her or made her think that Bubba should be put up. 5RR 139:3-9.


                                             -7-
       When Diana was called during Defendant's case in chief, she testified regarding a

prior blue heeler that they owned, Maggie, that they kept up when anyone was over because

she never wanned up to people. 5RR 150:2-16. Diana obviously appreciated the difference

in the personalities of her dogs and took appropriate measures when the dog's conduct

warranted such. Bubba was never muzzled and never offered to bite anyone. 5RR 149:4-7

and 150:20-25. The Davidsons do not even put a leash on Bubba when they take him out

walking and that he is vety docile outside of his own turf. It is that he is protective of his

house and family. Bubba is absolutely not dangerous or vicious. 5RR 154:20- 155:2-11 and

5RR 157:12-15.

       Much is made in Bowman's brief of the prior "bite" involving Billy Strong. As

previously referenced, Strong himself described the incident on more than one occasion in

his testimony as being a "nip" or "being nipped" by Bubba. Strong had never observed

Bubba being aggressive towards anyone. Appendix Tab 1, 14:17-22. On the night of the

incident, he did not notice Bubba exhibiting any type of behavior that he would consider

aggressive or showing anger or anything similar. Appendix Tab 1, 35:11-15. Nothing

occut1'ed the night of the incident that would have put anyone on notice that Bubba needed

to be put up. Appendix Tab 1, 60:8-11. Strong had never known Bubba to bite, that is, get

a hold of someone, before the time Bubba nipped him. Appendix Tab 1, 31:16-18. He

testified that he believes he scared Bubba when he ran towards the door and Bubba simply

reacted to him running. Appendix Tab 1, 42:18-23. After the nipping incident, Strong has had


                                             -8-
no concem that Bubba might bite him again. Appendix Tab 1, 60:19-21. When the nip

occutTed, Diana did "fuss" atBubba, according to Strong. Appendix Tab 1, 31:10-13. When

Bowman's counsel attempted to put words in Strong's mouth as to his opinion that it was just

a matter of time before this happened, Strong disagreed and indicated that he would not have

thought anything like this would have happened. Appendix Tab 1, 62: 16-19. Rather than the

dangerous dog Bowman's counsel seeks to pmiray, Strong's description of his relationship

with Bubba more accurate1yreflects Bubba's nature. That is, Strong states that when he goes

to the Davidson's home, Bubba likes to see him, comes and jumps on him, which Strong

calls being "Bubbatized". Appendix Tab 1, 54:9-25.

       Bowman's dog behavior expert, Dr. Lori Haug, DVM, agreed that the nipping at the

heel incident with Strong, or nipping at the heels in general, for herding dogs is second

nature to them. 5RR 55:5-10. Dr.Haug also agreed that how the event occutTed with Strong

could have been that Bubba was statiled, resulting in the nipping incident. 5RR 60:18-21.

       As to the issue of the Davidson's knowledge ofBubba's nature, Dr. Bruce Bradley,

DVM, Bubba's veterinarian, testified that a dog's owneris the best qualified person to know

what that dog's behavioris going to be ina certain situation. Appendix Tab 3, 15:11-15. Dr.

Bradley also stated that in all the times he had treated Bubba, he has no recollection nor is

there anything in his records that indicate that Bubba was aggressive or threatening towards

him or anyone else. Appendix Tab 3, 23:3-12.

       Dr. Haug, testified that she was sure that the Davidsons never envisioned something


                                             -9-
this serious happening, but rather only that something "may'' happen, which was the basis

for the warnings. 5RR 14:9-24. According to Dr. Haug, a dog's past behavior is an important

predictor of what may happen in the future. 5RR 24:8-12. The only past behavior was the

nipping incident with Strong and that Bubba barks and will jump at the fence when strangers

come to the house. Haug further agrees that barking, or as she refers to it as "alann barking",

is not necessarily problematic. 5RR 29:10-12. Dr. Haug also testified that the Davidsons

probably did not foresee this severity of a bite occurring. 5RR 57:19:20.

       Although not related specifically to the Davidson' knowledge or foreseeing such an

incident, Dr. Haug provides additional testimony which supports the jmy's finding of no

strict liability. When Dr. Haug was asked by Bowman's counsel what was her opinion on

the ultimate question for the jmy, she stated that she felt like the Davidsons did have

adequate knowledge that something "may'' happen. 5RR 14:8-10. The doctor's opinion falls

far short of the threshold for forseeability of an event to occur, in that most anything may

happen as opposed to an opinion based on probability, that is, what is probable or likely to

occur. Dr. Haug's testimony is futiher weakened by her admission that there is a potential

for most any dog to bite. 5RR 54:25 tlu·ough 55:1. She found no evidence in this case that

Bubba had ever bitten anyone other than the nip to Strong, no evidence that there was ever

anytlu·eatening barking by Bubba, no evidence ofBubba ever lunging at anyone, no evidence

that Bubba ever did anything aggressive, that is, snarled, bit, jumped on, hurt in any way any

ofthepeoplewhen they were first exposed to the dog. 5RR44:12-14, 45:9-12,46:1-5,47:8-


                                             -10-
13.

       Dr. Haug testified on Page 16, Line 8 of her deposition that up until the time of the

bite to Bowman, she would not have considered Bubba to be a dangerous dog. 5RR 54:1-11.

At trial, she changed, or at least modified, her testimony from a "no" answer as to whether

Bubba was dangerous to "no with a qualifier". 5RR 54:11-23. This change of opinion in

front of the jmy allows the jury to accept or reject either opinion in their role as not only the

fact fmders, but in their capacity to evaluate the credibility of each witness. Dr. Haug

testified about red flags or triggers indicating potential propensities. However, she admitted

that the average dog owner cannot be expected to know how to assess these potential

dangers. 5RR 59:3-19. She specifically agreed that the Davidsons certainly should not be

held to the level of knowledge of someone like herself. 5RR 58:23-59:1. Finally, she

admitted that there was nothing in the transcript or record of this case that she had seen that

wan·anted the wamings regarding the Davidsons' dog. She stated that "you would think" any

such evidence would have come out by the time this matter went to trial. 5RR 58:9-14.

       Bowman has attempted to paint the picture that Bubba had no training and no "mles"

but that the only mles were for the Davidsons guests. Diana testified that she has trained all

of her dogs not to be that way (aggressive/possessive). 4RR 98:21-23. Diana's response to

the nipping incident with Strong was to correct the dog. 4RR 99:21-23. When asked whether

she or Jeny trained Bubba, Diana stated that she did. 5RR 149:10cl2. Diana also trained

Bubba with hand signals. 5RR 152:6-7.


                                              -11-
       These excerpts from the record provides more than sufficient evidence to not only

create a fact question, thereby eliminating the matter of law point, but is clearly sufficient to

support the jury's verdict.

       III.   Bowman is not entitled to affirmative jury findings as a matter oflaw on
              the strict liability causation submission, and;
       IV.    The negative answer to causation is supported by sufficient evidence.

       The Davidsons do not contest that Bubba bit Bowman on the occasion in question.

However, as set fmih in the argument above, there is ovetwhehning evidence to support the

jmy' s fmding to the strict liability question (Appellant's Issue One). Appellees hereby adopt

by reference, as if set fmih herein in its entirety, the argument set forth in Argument I and

II above. As instructed by the Court, the jury did not answer Question 2 based on their

negative answer to Question 1.

       In summaty, the testimony clearly established a fact question as to whether Bubba had

dangerous propensities abnormal to its class of which the Davidsons knew or should have

known. The Davidsons presented not just "some evidence" on this issue, but an abundance

of credible testimony in support the jmy' s verdict and the judgment entered in this cause.

                                           PRAYER

       For the reasons set forth above, the Davidsons request that this Couti affmn the jmy' s

verdict and the Trial Couti's judgment, and for such other and further relief, whether at law

or in equity, to which they may show themselves justly entitled.




                                              -12-
                                              Respectfully submitted,

                                              BOYD & BROWN, P.C.



                                              BY:      Is! Alan E. Brown
                                                       ALAN E. BROWN
                                                       State Bar No. 03090500
                                                       1215 Pruitt Place
                                                       Tyler, Texas 75703
                                                       903/526-9000
                                                       903/526-9001 (FAX)
                                                       aebrown@suddenlinkmail.com
                                                       ATTORNEY FOR APPELLEES

                             CERTIFICATE OF COMPLIANCE

       In compliance with TRAP 9.4(i)(3), counsel for Appellees certifies that the number

of words in Appellees' brief is three thousand eight hundred twenty (3,820).

                              CERTIFICATE OF SERVICE

       I hereby cetiif)rthat on this the 30th day of April, 2015, a true and correct copy of the above

and foregoing instmment was forwarded via electronic filing, Facsimile and/or E-mail, to:

                                      Jack Sanders, Jr.
                                      109 East Houston
                                      P.O. Box 1387
                                      Marshall, TX 75671-1387
                                      Facsimile: (903) 938-8616
                                      [ATTORNEY FOR APPELLANT]


                                                        Is! Alan E. Brown
                                                       ALAN E. BROWN




                                                -13-
CASE NO. 06-14-00094-CV


IN THE SIXTH COURT OF APPEALS
      TEXJUUCANA,TEXAS



           Nancy Bowman,
             Appellant,

                  vs.

          Jerry Davidson and
            Diana Davidson
               Appellees.



On Appeal from the 71" Judicial District
       Harrison County, Texas
         Cause No. 13-0618
 The Honorable Brad Morin, Presiding




             APPENDIX


                          ALAN E. BROWN
                          State Bar No. 03090500
                          BOYD & BROWN, P.C.
                          1215 Pmitt Place
                         ·Tyler, Texas 75703
                          XXX-XX-XXXX
                          903-526-9001 Fax
                          aebrown@suddenlinkmail.com
                          ATTORNEY FOR APPELLEES


                  -14-
                        APPENDIX TABLE OF CONTENTS


DOCUMENTS                                              TAB

Transcript excerpts Deposition of Billy Strong           1

Transcript excetpts Deposition of Bruce Bradley, DVM     2




                                           -15-
·l.                                                                                                                             Page 1


                          1                                              CAUSE NO. 13-0618
(
                          2          NANCY ELIZABETH BOWMAN,                         )   IN THE DISTRICT COURT OF
                                          Plaintiff,                                 )
                          3                                                          )
                                     vs.                                             )   HARRISON COUNTY, TEXAS
                          4                                                          )
                                      JERRY DAVIDSON AND                             )
                          5           DIANA DAVIDSON,                                )
                                           Defendants.                               )   71ST JUDICIAL DISTRICT
                          6

                          7           ********************************************************

                          8                                   ORAL AND VIDEOTAPED DEPOSITION OF
                          9                                                BILLY STRONG
                         10                                              NOVEMBER 18, 2013
                         11                                                VOLUME 1 OF 1                 IJ OP.IC:lNAL
                         12           ********************************************************
        (\.
;r -·;,.,·               13
(
                         14                     ORAL AND VIDEOTAPED DEPOSITION OF BILLY STRONG,
                         15           produced as a witness at the instance of the Defendant,
                         16           and duly sworn, was taken in the above-styled and
                         17           numbered cause on the 18th day of November, 2013 from
                         18           4:34p.m. to 5:43p.m., before Terri Lynn Smith, CSR
                         19           in and for the State of Texas, reported by computerized
                         20           stenotype machine, at the offices of Mr. Jack Sanders,
                         21           Jr., 109 East Houston Street, Marshall, Texas, pursuant
                         22           to the Texas Rules of Civil Procedure and the provisions
                         23           stated on the record or attached hereto.
                         24

                         25




                                                                           EXHIBIT        nc.

         Electronically signed by Terri Lynn Smith (601·237·608-4107)   I_....)__               16a5edOf·8 516 -4c02·81 c c-9c8298f78 b4c
                                                                                                                                  Page 2

                      1                                               A P P E A R A N C E S
(
                      2
                                  MR. JACK SANDERS,                    JR.
                      3           ATTORNEY AT LAW
                                  109 East Houston                    Street
                      4           Marshall, Texas                     75671
                                  Telephone:  (903)                    935-7172
                      5           Facsimile:   ( 903)                  938-8 616
                      6                     COUNSEL FOR PLAINTIFF:                      Nancy Elizabeth Bowman
                      7

                      8           MR. ALAN E. BROWN
                                  BOYD & BROWN, P.C.
                      9           1215 Pruitt Place
                                  Tyler, Texas 75703
                     10           Telephone:  (903) 526-9000
                                  Facsimile:  (903) 526-9001
                     11
                                             COUNSEL FOR DEFENDANTS:                     Jerry Davidson and
                     12                                                                  Diana Davidson
·,                   13
 '
                     14

                    ·15

                     16           ALSO PRESENT:                     Mr. Dart Leigh, videographer
                                                                    Ms. Nancy Elizabeth Bowman
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25



                                                                      Deposition Resources, Inc.
                                                                           800.295.4109
     Electronically signed by Terri Lynn Smith (601-237-608-4107)                                  16a5ed0f-8516-4c02-81 cc-9 c8 298178 b4c
                                                                                                                                  Page 3

                      1                                                         INDEX

                      2                                                                                                         PAGE

                      3           Appearances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          2

                      4           EXAMINATION

                      5           THE WITNESS:               BILLY STRONG

                      6                  Examination by Mr. Brown.                 . . . . .. . . . ..                 .              4

                      7                  Examination by Mr.                Sanders. . . . . .. . .                     . .          45
                      8                  Examination by Mr.                Brown. . . . . . . . . . . .                . .          59

                      9                  Examination by Mr.                Sanders. . .. . . . . . .                   . .          61

                    '10           Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . . . . .                    64

                     11

                     12                                                     EXHIBITS

                     13           NO.      DESCRIPTION                                                                            PAGE
(
'•                   14           4        Billy Strong's Handwritten Statement ........ .                                          29

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22                                                REPORTER'S NOTE

                     23                    Quotation marks are used for clarity and do not
                                                necessarily indicate a direct quote.
                     24

                     25

(

                                                                    Deposition Resources, Inc.
                                                                          800.295.4109
     Electronically signed by Terri Lynn Smith (601·237·608-4107)                                    16a5ed0f·8516·4C02·B1CC·9 c829Bf7 Bb4c
                                                                                                       Page 8
       1                Q.        And been in Harrison County ever since?

       2                A.        Ever since.

       3                Q.        All right.               Married?

       4                A.        Yes.

       5                Q.        Okay.

       6                A.        Then.

       7                Q.        Okay.

       8                A.        Are you talking about now?

        9               Q.        Now are you married?

     10                 A.        No.

     11                 Q.        Okay.          Have been married?

     12                 A.        Yes.

     13                 Q.        Okay.          How long have you known the Davidsons?

     14                 A.        Twenty-five years.

     15                 Q.        Okay.          Now, am I correct, did you sing or play

     16         in a band or singing group that Diana had at one time?

     17                 A.        Yes; still do.

     18                 Q.        Oh, okay.              Is there a name of the group?

     19                 A.        Southern Legacy.

     20                 Q.        Okay.          What -- do y'all do country, or what

     21         kind of music is it?

     22                 A.        A    lo~     of different kinds.

     23                 Q.        Okay.

     24                 A.        You have country, dance music, big band stuff

      25


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601·237·608-4107)                      16a5edOf-8516-4c0 2·81 cc-9c829 8178 b4c
                                                                                                    Page 11
       1               Q.        Does his wife work outside the home?

       2               A.        No.

       3               Q.        Okay.         And so he's the only relative in the

       4       county?

       5               A.        Yes.

       6               Q.        Now, we're -- we're here today to take your

       7       deposition in regards to this lawsuit we have pending

       8       here in Harrison County that Ms. Bowman had brought

       9       against the Davidsons.                         You -- you understand that,

     10        correct?

     11                A.         Yes.

     12                 Q.       And -- and you were present at the Davidson's

     13        home the night of this incident?
(
     14                A.        Yes.

     15                 Q.       All right.               I assume you had been at the

     16        Davidsons on occasions before this evening,

     17        get-togethers, eating dinner, that kind of thing?

     18                 A.        Yes.

     19                 Q.        Is that something y'all do fairly frequently?

     20                 A.        Yes.

     21                 Q.        Okay.         Is it generally some -- sort of the same

     22        group or pretty much the same group that gets together

     23        over there?

     24                 A.        Yes.

     25                 Q.        Okay.         Several of y'all live right there close


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601·237·6084107)                        16a5ed0f·85164c02·81 cc-9c8298178b4c
                                                                                                    Page 12
       1       together, right?

       2               A.        Yes.

       3               Q.         Okay.         And y'all have been doing this for how

       4       long?

       5               A.         Three years probably.              Yeah.   Actually,

       6       probably longer than that, but since we built that

       7       building back there, it's been about that long, so ....

       8                Q.        Okay.         And when you say "that building," you're

       9       talking about the little house right behind the --

     10                A.         Yes.

     11                 Q.              Davidson's?

     12                                       Call -- I think we've referred to it

     13         earlier in depositions like the music house?
(
     14                 A.        Yes.·

     15                 Q.        Okay.         And is that a place where the four of

     16       . the group there                        four in the group, would y'all

     17         practice, rehearse in that -- that room?

     18                 A.        Yes; and play.               We have parties over there

     19         sometimes.

     20                 Q.        Okay.          So it's big enough to perform and have a

     21         few people in?

     22                 A.        Yes.

     23                 Q.        Okay.         And you're familiar with the dogs owned                         v
     24         by the Davidsons?

     25                 A.        Yes.


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                       16a5ed0f-8516-4c02-B 1cc-9c829Bf78 b4c
                                                                                                     Page 13
       1                Q.        Do you know how long they've had these -- the

       2       two dogs they have right now?

       3               A.         Ten years, I think.

       4                Q.        Now, you said you've

       5                A.        That's --

       6                Q.        -- lived out there ten years.               Were they there

       7       or

       8                A.        Yeah.          They came right after that.       So it's

       9       been             I was just -- I don't know how long                   old the

     10         dogs actually are.                       I've been there since they came,

     11         so .. ·..

     12                 Q.        Okay.         And have you had frequent occasions to

     13        be around their dogs?
(
     14                 A.        Yes.

     15                 Q.        Okay.          There's one male, one female; is that

     16         right?

     17                 A.        Yes.

     18                 Q.        And is it your understanding they're brother

     19         and sister?

     20                 A.        Yes.

     21                 Q.        All right.               And do you know the names of the

     22         dogs?

     23                 A.        Yes.

     24                 Q.        What are they?

      25                A.        Bubba and Sissy, or Dakota and Cheyenne,


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601·237·608-4107)                       16a5ed0f·8516-4c02·81 cc-9c829 Bf78b4c
                                                                                               Page 14
       1       however you want to call them that.

       2                Q.        Okay.         When you first started being around

       3        these dogs, did they ever, in any way, threaten you, or

        4       did you ever feel threate.ned or feel afraid around these

        5       dogs?

        6               A.        No.

       7                Q.        Okay.         When you first started being around

        8       these dogs, did either Diana or Jerry ever sort of tell

        9       you, give you any instructions about-being around the

     10         dogs or anything like that?

     11                 A.        No.

     12                 Q.        Okay.          Had you been around them since they were

     13         fairly small?
\    14                 A.        Yes.

     15                 Q.        So they've known you for a long time?

     16                 A.        All their life.

     17                 Q.        Okay.          Had -- before the incident that our

     18         lawsuit is about, which occurred -- I believe our date

      19        is June the 24th of 2012, not quite a year and a half

     20         ago.         Before that, had you ever observed either of the

     21         dogs being aggressive towards anyone?

      22                A.        No.

      23                Q.        Okay.          Had you ever -- had you ever been at the

      24        house when, say, someone comes to the front door, maybe

      25        someone that's not in sort of the group that come by the


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith {601-237-608-4107)                  16a5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                                                       Page 15
       1       house often, had you ever been there when, like, a guest

       2       might come to the front door and observe the dogs, how

       3       they might react?

       4 A. I don't know.                 Everybody goes to the back door.

       5               Q.         Okay.         In other words, everybody that knows

       6       them?

       7               A.         Yes.

       8                Q.        Okay.         In other words, everybody that knows the

       9       Davidsons, they just know you go to the back door?

     10                A.         Yes.        Pretty much, yeah.

     11                 Q.        Okay.         Why?           Why?   Is that just where they're

     12        going to be or

     13                 A.        Yeah.         Everybody's in the back--

     14                 Q.        Okay.

     15                 A.        -- so -- normally.

     16                 Q.        How often are you over at the Davidson's house?

     17                 A.        Two or three times a week.

     18                 Q.        Okay.         Do you always eat a meal when you go

     19         over?

     20                 A.        No.
     21                 Q.        Okay.         What all would be the occasions that

     22         you're over, say that often?

     23                 A.        Just visit.

     24                 Q.        Okay.          Do you consider them good friends?

      25                A.        Yes.


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601·237·608-4107}                           16a5ed0f-8516-4c02-81cc-9c8298!78b4c
                                                                                                    Page 20
       1       period of time before y'all went into the house to eat,

       2       correct?

       3                A.        Yes.

       4                Q.        Give me your best estimate.               How long do you

       5        think y'all were out just sort of~playing,· visiting,

       6        singing, whatever?

       7                A.        Maybe a hour and a half.

       8                Q.        Okay.

        9               A.        That's a guess.

     10                 Q.        All right.               For a while?

     11                 A.        Yes.

     12                 Q.        All right.               Now, during that time frame, did

     13         you           did you observe any interaction between Ms.
(
     14         Bowman· and either one of the Davidson's dogs?

     15                 A.        No.

     16                 Q.        Okay.          Did you -- did you make any -- first of

     17         all, do you remember talking directly to Ms. Bowman

     18         yourself while y'all were either in the music house or

     19         on the patio, in other words, out -- out -- out of the

      20        house?

      21                A.        Yes.

      22                Q.        Okay.          Did -- did someone introduce you to her?

      23                A.        Well, yes.

      24                Q.        Okay.          Was that Danny or someone else?

      25                A.        Yes, Danny.


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                       16a5ed0f·8516-4c02·81cc-9c8298f78b4c
    ,,
         .---------------------------------------------------.
                                                                                                    Page 26
          1            Q.        And do you remember who was next to Ms. Bowman?

          2            A.        And that's, I think, Annette.               I can't remember

          3    if it was Annette or George.                        I don't remember.

           4            Q.        Okay.

           5           A.         One of those two there.

           6            Q.        That's fine.

           7 A. I was trying to ....

           8            Q.        How about Danny?               Do you remember where Danny

           9   was?

          10            A:        I was thinking Danny was on the end, but that's

          11   where·he always sits, but                           so it may not be that he

          12   was there.               It might just be my, you know, thinking

          13    that's where he was.
(
          14            Q.        Danny often sits at the end to --

          15            A.        At the end.

          16            Q.              which would be to your right?

          17            A.        Yes.

          18            Q.        Okay.         But you're not sure?

          19            A.        No.       I can't be absolutely positive about it.

          20            Q.        All right.               Are you sure where Diana was?

          21            A.        Yes.

          22            Q.        And are you sure where Ms. Bowman was?

          23            A.        Yes.

          24            Q.        Okay.         Once y'all went inside the house, do you

          25    remember hearing any conversation with or directed to


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601·237·608-4107)                       16a5ed0f·B516·4c02-81 cc-9c829 8f78b4c
                                                                      /
                                                                                                          Page 27
        1       Ms. Bowman about the dog, anything about feeding the dog

        2       from the table or anything like that?

        3 A. I think I remember them saying not to feed the

        4       dog.         Now, that's what I -- I think.                   I can't be

        5       positive about that either, though, but ....

        6               Q.        Okay.         Who            who do you remember?

        7               A.        That would be Diana.

        8               Q.        Okay.

        9               A.        She would instruct us.

      10                Q.        Do you recall if Ms. Bowman had made any

      11        comment or asked Diana anything about feeding the dog?

      12                A.        No.        I don't remember.

      13                Q.        Okay.          When the bite occurred, how long had
(
      14        y'all been seated at the table?

      15                A.        Maybe 30 minutes, I'm                   I think.    We had

      16        already been eating, so ....

      17                Q.        Okay.          Did you -- did you actually see when the

      18        bite occurred?

      19                A.        Yes.

      20                Q.        Okay.          Tell us what you observed.           What did you

      21        see?

      22                A.        Well, I saw the dog was sitting between Diana

      23        and Ms. Bowman, and she had turned to                         --   I don't know i f

      24        she was feeding the dog or just looking at him.                               I don't

      25        know.         But when she turned and -- and looked at him in


                                               Deposition Resources, Inc.
                                                      800.295.4109
ElectrQnlcally signed by Terri Lynn Smith (601·237·608-4107)                           16a5ed0f-8516-4c02·81 cc-9 cB 298178 b4c
                                                                                                     Page 28
        1       the face, he jumped up and got her there.

        2               Q.        Okay.          So could you actually see the dog          --
        3               A.        Yes.

        4               Q.        -- part of the dog when -- when he bit?

        5               A.        Yes.

        6               Q.        Okay.          Do you recall before the bite, I mean,

        7       was the dog making noise or doing anything, or was it

        8       just sort of out of the blue?

        9               A.        No.        He was just sitting there.

      10                Q.        Now, you said Ms. Bowman leaned, what, in the                                    L
      11        direction of the dog?

      12                A.        Yes.

      13                Q.        Now, would that have -- so if the dog's between
(
      14        Ms. Bowman and Diana, that-- she was then leaning in

      15        the direction also of Diana?

      16                A.        Yes.

      17                Q.        Had the dog, Bubba -- when.I say "the dog,"

      18        we're, at this point, talking about Bubba.                        Okay?       We

      19        understand that?

      20                A.        Yes.

      21                Q.        All right.               Had Bubba bitten people, anybody

      22        before that you were aware of?

      23                A.        Yes.

      24                Q.        Okay.         Who?

      25                A.        Me.


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601·237-608-4107)                       16a5ed0f-B516-4c02-81 cc-9c829Bf78 b4c
                                                                                                      Page 29
       1               Q.         Okay.         Matter of fact, you wrote out a little

       2       statement about that, correct?

       3               A.         Yes.

       4                Q.        All right.               I'm going -- this is a co -- you --

       5       you wrote this out yourself?

       6               A.         No.

       7                Q.        Or did you sign                 is that your --

       8 A. I signed it.

       9                Q.        Okay.

     10                A.         Okay.

     11                 Q.        Let me know show you.                This is Exhibit 4 that

     12        we've used today.                       It's Exhibit 4 to Diana's deposition.

     13        Let me just show you a copy of that, and that's a
(
     14         statement that you -- you signed the bottom, correct?

     15                 A.        Yes.

     16                                        (Exhibit 4 identified.)

     17                 Q.         (By Mr. Brown)              Okay.   Do you know who actually

     18        wrote out the statement?

     19                 A.        No.        I don't remember.

     20                 Q.        Okay.         Wnat was the occasion that you signed

     21         this statement?

     22 A. I -- I was thinking -- I don't know.                 Maybe

     23         Jack -- yes.                Okay.          I didn't know if this had come from

     24         on -- Mr. Sanders there or had asked me about what had

     25         happened.


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601-237-606-4107)                        16a5ed0f-B516-4t:02·81 cc-9c629Bf78 b4c
                                                                                   /

                                                                                                         Page 30
       1                Q.        Okay.

       2                A.        Okay.         That's when I signed it.

       3                Q.        So          so you told Jack or someone in his

       4       office

       5                A.        Yes.

       6                Q.        -- about what happened, and somebody wrote it

       7        out and then you signed it saying, Yeah, that's --

       8                A.        Yes.

        9               Q.        -- that's what happened?

     10                 A.        Yes.

     11                 Q.        Okay.          Okay.         Now, when it says that -- what

     12         does it say?                 It says, I was bitten or the dog bit me.

     13        What's the language there?

     14                 A.        "Nipped me on the back of my leg."

     15                 Q.        Okay.          Do you remember the occasion, sort of

     16         what -- I mean, were you just sitting around or can you

     17         -- do you remember what was happening that the dog did

     18         that?

      19                A.        Yes.

     20                 Q.        What -- tell us -- tell us what occurred.

     21                 A.        They had had a repairman there to work on their

      22        heater, and he had gotten up and left and forgot his bag

      23        of tools and was out in his car fixing to leave, and

      24        Diana asked me to take the bag of tools out.                            So I

      25        grabbed the tools and I took off at a trot towards the


                                                Deposition Resources, Inc.
                                                       800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                           16a5ed0f-8516-4c02-81 cc-9 c8298f78b4c
                                                                                                     Page 31
       1        front door, and Bubba got me.

       2                Q.        Okay.

       3                A.        He nipped me on the back of the leg.

        4               Q.        All right.               Did -- did it break the skin?

       5                A.        No.

        6               Q.        Okay.          Just left a red mark or --

       7                A.        Yeah; bruised, but ....

        8               Q.        Okay.          Did you seek ariy medical attention?

        9               A.        No.

     10                 Q.        Okay.          Do you remember when he did that, did

     11         Diana respond?                   Did she holler at the dog or anything?

     12         Do you remember?

      p                 A.        Yes.         She fussed at him.

     14                 Q.        Okay.          Other than that occurrence -- well, let

     15         me strike that.

     16                                        Had you ever known Bubba to do that,

     17         actually, you know, bite, get ahold of somebody before?

     18                 A.        No.

     19                 Q.        Had you ever observed Bubba out working,

     20         messing with the cows?

     21                 A.        Not really, no.

     22                 Q.        Okay.

     23                 A.        He doesn't go out there much.

      24                Q.        Okay.          Now, do you know what breed of dog Bubba

      25        is?


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                       16a5ed0f-B516-4c02·B1 cc-9c829Bf7Bb4c
                                                                                               Page 32
       1               A.         Yes.
I
'      2               Q.         What is it?

       3               A.·        Blue heeler.

       4                Q.        Do you know much about blue heelers?

       5 A. I just know how protective they are, and they

       6       like to herd things, but, you know.

       7                Q.        Okay.

       8 A. I've got a red heeler.          That's why I know.

       9                Q.        So are they sort of kin to each other?

     10                A.         A little.

     11                 Q.        Is a red heeler, are they also a herding ~og?

     12                 A.        Yes.

     13                 Q.        Okay.          Do you know, does your dog have sort of

     14         the same characteristics or tendencies of herding and

     15        doing things like nipping heels of animals, cattle,

     16        whatever, to herd?

     17                 A.        Yes.

     18                 Q.        Okay.          Ever had any problems with your dog

     19        biting people?

     20                 A.        No.

     21                 Q.        Okay.          So other than the occasion when Bubba

     22         grabbed you when you were trotting through the -- you

      23        were in, what, in their living room area?

     24                 A.        Yes.

     25                 Q.        Heading to the front door?


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601·237·608-4107)                  16a5ed0f·8516-4c02-81 cc-9c829Bf78b4c
            ,.

                                                                                                          Page 35
       1         and they don't want anything to happen to them or

       2         something like that.                          That's ....

       3                Q.        On the evening of this event, do you remember

        4        anything being said by anybody about, you know, do you

       5         want us to put the dogs up, or why don't we put the dogs

        6        up, or should we put the dogs up?                             Any comment like

       7         that.        Do you remember --

        8               A.        No.

        9               Q.        -- anything like that being said?
     10                 A.        No.

     11                 Q.        Okay.          Did -- before the bite that evening, did

     12          Bubba ever exhibit any type of behavior that you would

     13          call aggressive or showing anger or aggression, anything
(
     14          like that?

     15                 A.        No.

     16                 Q.        So had anything occurred that evening that you

     17          believe would have put a reasonable person on notice

     18          that, you know, the dog's, you know, not liking the new

      19         person that's here or anything like that?

      20                A.        Not that I remember, no.

      21                Q.        Okay.          Have you -- have you talked to Danny

      22         Alexander since this incident?

      23                A.        Yes.

      24                Q.        About -- about what happened?

      25                A.        About this incident?                   No.


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                             16a5ed0f-B516-4c02-81 cc-9c829Bf78b4c
                                                                                               Page 38
       1       know, I'm thinking, well, he nipped me, you know.
       2                Q.        He might get somebody else?
       3                A.        Yeah.         He might get somebody.   I've known him,
       4      .you know, since he was brought there, a puppy, so ....
       5                Q.        How long was it from the time when he nipped
       6        you until he bit Ms. Bowman?
      .7                A.        Maybe a year.
       8                Q.        Okay.
       9                A.        That's a guess.
     10                 Q.        In that year or so, did any -- was there any
                                                                                                              .· f
     11         other incident, anything else happen that made you any
     12        more concerned or was that sort of it?
     13                 A.        No.        That was it.
'
\
     14                 Q.        Okay.         Did Diana ever say anything to you after
     15         he bit you that she was more concerned or anything or --
     16                 A.        No.
     17                 Q.        Okay.          Does the -- does Bubba respond to Diana?
     18         In other words, if Diana gives him a command or
     19         whatever, does the dog respond to Diana?
     20                 A.        Yes.
     21                 Q.        How about to Jerry?
     22                 A.        Yes.
     23                 Q.        Equally the same or more one than the other?
      24 A. I don't -- I couldn't tell you that.
      25                Q.        Okay.


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                  16a5ed0!-8516-4c02-81 cc-9c8298!78b4c
                                                                                                 Page 42
       1       was mean. -

       2                Q.        Okay.         Had that dog bitten people before?          Do

       3       you know if it had?

       4 A. I   -- I      don't know.

       5                Q.        Okay.         But they would even put it up when

       6       people they knew, sort of some of these regular group

       7                A.        Yes.

       8                Q.        -- were over?

       9                A.        Yes.

     10                 Q.        Okay.         After the dog nipped at you, were --

     11         when you would go __:_ after that, when you would go back

     12         to the Davidsons, were the dogs still out when you'd go

     13         back on other occasions?
(
     14                 A.        Yes.

     15                 Q.        Okay.         And you didn't have any more problems

     16         with Bubba after that?

     17                 A.        No.

     18                 Q.        Okay.         Why do you think he nipped that -- that

     19         particular time?

     20 A. I think that I had -- I don't know.          I'm going

     21         to say scared him because I was running towards the

      22        door, you know.                    I don't know if it was a surprise thing

      23        or what, but he didn't like me running towards the door,

      24        so . ...

      25                Q.        Okay.          Had -- had you come through the living


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smfth (601-237-608-4107)                   16a5ed0f-8516-4c02-81 cc-9c8298f78 b4c
                                                                                                            Page 45
            1       p.m.
            2                                       (Break from 5:17p.m. to 5:19p.m.)
            3                                      THE VIDEOGRAPHER:          We're back on the
            4       record at 5:19 p.m.
            5                                                       EXAMINATION
            6       BY MR. SANDERS:
            7                Q.        Mr. Strong, my name's Jack Sanders, and I
            8        represent Ms. Bowman.                          And to clarify, I came to see
            9        you, and you told me what happened, I wrote it down, and
          10         then you made some corrections, I think, where you
          11         initialed it and you signed that; is that correct?
          12                 A.        Yes.
          13                 Q.        Your statement.                 We're talking about No. --
r,
          14                 A.        That 4 .
          15                 Q.        -- No. 4?
          16                 A.        Yes.
          17                 Q.        All right, sir.                 Now, I have previously taken
          18         the deposition of Mrs. Davidson this morning, and we've
          19         talked about the bite that's mentioned there in Exhibit
          20         No. 4, and she says that she witnessed that -- that
          21         bite.         Is that your recollection --
          22                 A.        Yes.
          23                 Q.        -- when the dog attacked you -- or bit you?
           24                A.        Yes.
           25                Q.        And I believe she described it as she had to


                                                    Deposition Resources, Inc.
                                                           800.295.4109
     Electronically signed by Terri Lynn Smith (601-237-608-4107)                         16a5ed0f-B516-4c02-B1 cc-9c829Bf7B b4c
                                                                                                    Page 46
       1        call the dog off, he had ahold of your pants leg and

       2       wouldn't let go and was shaking.                         Do you recall that?

       3                A.        No.

        4               Q.        All right.               You just don't recall it, but you

        5       don't --

        6               A.        No.       I know that's not what happened.

        7               Q.        Okay.         What happened?

        8               A.        The dog ran and he nipped me on the leg and

        9       that was it.                He let it go.

     10                 Q.        Okay.         But it was enough bite to cause a

      11        bruise?
      12                A.        Yes.

      13                Q.        Okay.         Now, then, how long was it -- you said
(
      14        that the dogs -- excuse me.                        You said that the Davidsons

      15        had a blue heeler before Bubba that was just plain mean,

      16        as I think you've described it; is that correct?

      17                A.        Yes.
      18                Q.        How long was it from when they had the dog that

      19        was mean, was it -- did he agress -- did                          did the dog

      20        progressively get mean as he got older?
      21                A.        That dog was old whenever I came around them,

      22        when I met them.
      23                Q.        Okay.

      24 A. It was already-- had been there, so ....

      25                Q.         Do you know whether or not dogs, as they get


                                                Deposition Resources, Inc.
                                                       800.295.4109
Electronically signed by Terri Lynn Smith (601·237-608-4107)                       16a5ed0f·B516·4c02·81 cc-9c829Bf7Bb4c
                                                                                                       Page 48
       1 A. I don't recall.

       2                Q.        All right.               Could it -- this leaning, could it

       3        very well have been that Ms. Bowman reached over to say

        4       something to Ms. Davidson?

        5 A. I -- I don't know·.

        6               Q.        Okay.         Or it could have been -- it wasn't that

       7        Ms.           or was i t that Ms. Bowman reached down in the

        8       face of the dog, or was it just that Ms. Bowman leaned

        9       to the right toward Ms.                          Ms. Davidson?

     10 A. I   -- I      don't --

     11                 Q.        You don't know?

     12 A. I don't know the r·eason.

     13                 Q.        All right.
(
     14                 A.        No, I don't.

     15                 Q.        But was it like the dog had to leave its feet

     16         to hit her -- to be able the grab her in the face?

     17                 A.        As in

     18                 Q.        Well, here.

     19                 A.        Are you talking about jump or just whack, you

     20         know, because that's --

     21                 Q.        No.        Did the dog have to leap any to be able to

      22        get her in the face?

      23                A.        No.

      24                Q.        Okay.          How tall is the dog?

      25                A.        The dog's about                 about this tall.


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601·237·608-4107)                         16a5ed0f·8516-4c02-81 cc-9c829817 8b4c
                                                                                                   Page 53
       1       doing?

       2 A. I don't know.

       3               Q.         Okay.

       4 A. I don't know if she was just eating or -- I

       5       couldn't -- I don't -- I don't know.

       6                Q.        All right.              And did you hear Ms. Davidson make

       7       any statements to Ms. Bowman right before the attack?

       8 A. I don't recall that.

       9                Q.        All right.              Has anyone else told you that they

     10         saw the attack?

     11                 A.        No.

     12                 Q.        All right.              And I'm told that --well, Mr.

     13         Davidson stated that he warned Ms. Bowman and,
(
     14         therefore, he wasn't liable that -- well, let me ask you

     15         this:         Do you think that the warn-- that Mrs. -- if Ms.

     16        Bowman failed to heed the warnings, that was the cause

     17        of this attack?

     18                 A.        Yes.

     19                 Q.        How is that?

     20                 A.        Well, if she was warned, like then went ahead

     21        and did it anyway, then, you know ....

     22                 Q.      . But you don't know --

     23 A. I don't know that she was warned.              Okay?       I

     24         just know that's the way it always has been before,

     25         so ....


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601-237-6084107)                       16a5ed0f-8516-4c02-81 cc-9c8298f78b4c
                                                                                                        Page 54
       1                Q.        And you don't know whether she was leaning down

       2        to look at the dog or whether she was leaning over to

       3        talk to Ms. Davidson either?

       4                A.        No.        I have no idea about that.

       5                Q.        Could be either one, from what you saw?

       6                A.        Yes.

       7                Q.        And has there ever been an occasion that --

       8        strike that.

        9                                      Has the dog ever come up for you to pet

     10         him?

     11                 A.        Yes.

     12                 Q.        And did you pet him?

     13                 A.        Yes.
(
     14                 Q.        Okay.          You weren't scared to pet him?

     15                 A-        No.

     16                 Q.        Why is that?                 Because you were raised around

     17         him?

     18                 A.        Yes.

     19                 Q.        Or vice versa?

     20                 A.        Yes.         He'll -- he meets me when I come.               You

     21         can hear him hollering and here he comes.                           And he -- I

      22        say I get Bubbatized because he leaps on me.

     23                 Q.        Well --

      24                A.        Not bite me.                 Just leaps on me and, boom, you

      25        know.         Yeah.          He likes to see me come.


                                               Deposition Resources,         Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith (601-237-608-4107)                          16a5ed0f-8516-4c02-81 cc-9c8 298f78b4c
                                                                                                        Page 55
        1               Q.         Is it fair -- is it fair to say at times Bubba

        2       can be·ill-tempered?

        3 A. I would say so, yes.

        4               Q.        All right.               And he's, at times, exhibited

        5       dangerous characteristics?

        6               A.        Well, he has with Ms. Bowman, yes.

        7               Q.        Before that he attacked you, did he not?

        8               A.       . Well --

        9               Q.        Attacked your leg or bit your leg?

      10                A.         Yeah.         He nipped my leg.

      11                Q.        All right.               And do you know what Mrs.

      12        Davidson's reaction to that was?                        Did she

      13                A.        Yes.         She scolded the dog and ....
('
      14                Q.         Scolded him?

      15                A.         Yeah.         She scolded him.

      16                                       MR. SANDERS:        We're going to change tapes

      17        here.

      18                                       THE VIDEOGRAPHER:        End of Tape 1.        Off

      19        the record, 5:32 p.m.

      20                                        (Break, 5:32p.m. to 5:34p.m.)

      21                                       THE VIDEOGRAPHER:        Beginning of Tape 2.

      22        Back on the record, 5:34 p.m.

      23                Q.         (By Mr. Sanders)              Now, back to two things.

      24        One, the prior dog that was just                       -~   I think you said he

      25        was mean and they put him up.                        Did they     were you


                                                Deposition Resources, Inc.
                                                       800.295.4109
Electronically signed by Terri Lynn Smith (601·237·608-4107)                         16a5ed0f-8516-4c02-81 cc-9 c8298178 b4c
                                                                                                    Page 60
       1       would have happened?

       2               A.        Yes.

       3               Q.        Right.          Okay.        But that evening do you recall

       4       any           anybody raising any concern or the issue of

       5       putting the dog up that particular evening?

       6               A.        No.       I don't -- I don't recall them saying put

       7       the dog up.

       8               Q.        And you observed nothing that you felt like

       9       would have put anyone on notice that, Hey, we better put

     10        the dog up because he's acting a certain way tonight?

     11                A.        No.

     12                Q. . Okay.              And the dog's been out there a lot of

     13        times when you've been over there since this happened,
(
     14        right?

     15                A.        Yes.

     16                 Q.       And you've never asked them to put the dog up

     17        when you've been over there, have you?

     18                A.         No.

     19                 Q.        Okay.
                                 ..
                                                You haven't been concerned that he's

     20        going to bite you again or anything?

     21                A.         No.

     22                 Q.        Okay.         I mean, he could, right?

     23                A.         Yeah.         He could, but --

     24                 Q.        Okay.         In other words, that's like what you

     25         said earlier about saying the dog's dangerous.                          Once he


                                              Deposition Resources, Inc.
                                                     800.295.4109
Electronically signed by Terri Lynn Smith (601-237-6084107)                        16a5ed0f-85164c02-81 cc-9c6298f76b4c
                                                                                                           Page 61
       1       bit you, obviously he bit at you, he might bite somebody
       2       else, right?
       3                A.        Yes.
       4                Q.        Okay.         But you're still around the dog fairly
       5        frequently and have no real concerns about him attacking
       6       or biting you?
       7                A.        No.       When Diana and Jerry leave to go -- or if
       8        they're going to go out of town, they call me, and I go
       9        over there and let the dogs out and all that stuff, so
     10         it's ....
     11                 Q.        Okay.
     12 A. I have no concern about him biting me.
     13                 Q.        So the               am I correct that the only real thing
(
     14         that sort of changed since Ms. Bowman has been bitten is
     15         that now when new people or guests come over, they --
     16         they put the dog up?
     17                 A.        Yes.
     18                 Q.        Because of what now has happened?
     19                 A.        Yes.
     20                                       MR. BROWN:           Okay.     All right.    Okay.
     21         Thank you I pass the witness.
      22                                       (Examination concluded at 5:40p.m.)
      23                                                       EXAMINATION
      24        BY MR. SANDERS:
      25                Q.        You say that on that particular night there was


                                               Deposition Resources, Inc.
                                                      800.295.4109
Electronically signed by Terri Lynn Smith {601-237-608-4107)                              16a5ed0f-8516-4c02-81 cc-9c829Bf7Bb4c
                                                                                                         Page 62
           1       no -- no sense of their dog acting any different than he
(
           2       normally does; is that correct?

           3               A.        Correct.

           4               Q.        All right.               But that night there were the

           5       warnings there, the same warnings that they always give

           6       because the dog has this dangerous propensity to attack

           7       because of the possessiveness and -- not possessiveness,

           8       protectiveness and aggression.                         Is that a fair

           9       statement?

         10                A.         Yes.

         11                 Q.        That danger that -- the warnings and rules and

         12        regulations that were told to Ms. Bowman, that danger

         13         remains regardless of the actions of the dog or

         14        nonactions of the dog, correct?

         15                 A.        Yes.

         16                 Q.        And i t was just a -- in your opinion, was it

         17         just a matter of time before this happened?

         18 A. I don't know.                I wouldn't have thought that

         19         that would have happened like that anyway, but ....

         20                 Q.        But that was the reason for the warnings?
         21.                A.        Yes.

         22                 Q.        What happened to the dog that you claim was

         23         just mean?              Did he die of old age or

          24 A. I think -- I think it was a female, and I think

          25        she just died of old age.                        That was quite a few years


                                                   Deposition Resources, Inc.
                                                          800.295.4109
    Electronically signed by Terri Lynn Smith (601-237·608-4107)                        16a5ed Of·8516-4c02-81 cc-9c829Bf78b4c
                                                                                                                            Page 64

                     1                                               CAUSE NO. 13-0618
i
\
                     2           NANCY ELIZABETH BOWMAN,                                IN THE DISTRICT COURT OF
                                      Plaintiff,
                     3
                                 vs.                                                    HARRISON COUNTY, TEXAS
                     4
                                 JERRY DAVIDSON AND
                     5           DIANA DAVIDSON,
                                      Defendants.                                       71ST JUDICIAL DISTRICT
                     6

                     7                                          REPORTER'S CERTIFICATION
                                                               DEPOSITION OF BILLY STRONG
                     8                                              NOVEMBER 18, 2012
                     9                               I, TERRI LYNN SMITH, Certified Shorthand
                    10           Reporter in and for the State of Texas, hereby certify
                   '11           to the following:

                    12                               That the witness, BILLY STRONG, was duly sworn

                    13           by the officer and that the transcript of the oral

                    14           deposition is a true record of the testimony given by

                    15           the witness;

                    16                               That examination and signature of the witness
                    17           to the deposition transcript was waived by the witness

                    18           and agreement of the parties at the time of the

                    19           deposition;

                    20                               That the original deposition was delivered to

                    21           Mr. Alan E. Brown;

                    22                               That the amount of time used by each party at

                    23           the deposition is as follows:

                    24                               Mr. Jack Sanders, Jr. - 00 hours, 20 minutes

                    25                               Mr. Alan E. Brown                  - 00 hours, 45 minutes
(

                                                                   Deposition Resources, Inc.
                                                                        800.295.4109
    Electronically signed by Terri Lynn Smith (601-237-608-4107)                                16a5edOf-8516-4c02-81 cc-9c8298f78 b4c
                                                                                                                             Page 65

                      1                               That $        d-q] ·00 is    the deposition officer's
                      2           charges to the Defendant for preparing the original
                      3           deposition transcript and any copies of exhibits;
                      4                               That pursuant to information given to the
                      5           deposition officer·at the time said testimony was taken,
                      6           the following includes all parties of record:
                      7                               Mr. Jack Sanders, Jr., Attorney for Plaintiff,
                                                      Nancy Elizabeth Bowman;
                      8
                                                      Mr. Alan E. Brown, Attorney for Defendants,
                      9                               Jerry Davidson and Diana Davidson.
                     10                               That a copy of this certificate was served on
                     11           all parties shown herein on                       ~               and filed with the
                     12           Clerk pursuant to Rule 203.3.
                     13                               I further certify that I am neither counsel
\,                   14           for, related to, nor employed by any of the parties or
                     15           attorneys in the action in which this proceeding was
                    .16           taken, and further that I am not financially or
                     17           otherwise interested in the outcome of the action.
                     18                               Certified on this the 25th day of November,
                     19           2013.
                     20

                     21
                                                                TE
                     22                                         Expiration
                                                                Deposition Resources, Inc.
                     23                                         Firm Registration No.:  409
                                                                515 North Church Street
                     24                                         Palestine, Texas 75801
                                                                Telephone:  (903) 729-3289
                     25                                         Facsimile:  (903) 727-0986
I.


                                                                      Deposition Resomces, Inc.
                                                                           800.295.4109
     Electronically signed by Terri Lynn Smith (601·237·608·4107)                                 16a5ed0f·8516-4c02·81 cc-9c8298f78b4c
                                                                    1
                BRUCE BRADLEY, D.V.M. - 3/13/2014

1                             NO. 13-0618
 2   NANCY ELIZABETH BOWMAN         §   IN THE DISTRICT COURT
          Plaintiff,                §
 3                                  §
     v.                             §   71ST JUDICIAL DISTRICT
 4                                  §
     JERRY DAVIDSON and             §
 5   DIANA DAVIDSON                 §
          Defendants.               §   OF HARRISON COUNTY, TEXAS
 6
 7
 8
 9
10                VIDEOTAPED/ORAL DEPOSITION OF
                      BRUCE BRADLEY, D.V.M.
11                        MARCH 13, 2014
12
13
14
15        VIDEOTAPED/ORAL DEPOSITION OF BRUCE BRADLEY,
16   D.V.M., produced as a witness at the instance of the
17   Plaintiff, and duly sworn, was taken in the
18   above-styled and -numbered cause on the 13th day of
19   March, 2014, from 4:21p.m. until 4:50p.m., before
20   Amanda J. Leigh, certified Shorthand Reporter in and
21   for the State of Texas, reported by machine shorthand,
22   at the Law Office of Jack Sanders, Jr., 109 East
23   Houston, Marshall, Texas 75671, pursuant to the Texas
24   Rules of civil Procedure and the agreement(s)
25   hereinafter set forth, if any.



           LEIGH & ASS        EXHIBIT     ~~RTING AND VIDEO
               (877) 7 ~                  o77) 790-3377
                          i
                                                          2
                 BRUCE BRADLEY, D.V.M. - 3/13/2014


1    AP P EARA NC E S
2
     FOR THE PLAINTIFF:
 3
4         Jack sanders, Jr., Esq.
          LAW OFFICE OF JACK SANDERS, JR.
 5        109 East Houston
          Marshall, Texas 75670
 6        Telephone: 903-925-7172
 7
     FOR THE DEFENDANTS:
 8
 9        Alan E. Brown, Esq.
          BOYD & BROWN, P.C.
10        1215 Pruitt Place
          Tyler Texas 75703
11        Telephone: 903-526-9000·
12
13   ALSO PRESENT:
14
          Mr. Dart Leigh, videographer
15
16
17
18
19
20
21
22
23
24
25


         LEIGH   & ASSOCIATES COURT REPORTING AND VIDEO
             (877) 790-3376      FAX (877) 790-3377
                                                                 3
                 BRUCE BRADLEY, D.V.M. - 3/13/2014


1                                INDEX
2
     WITNESS:   BRUCE BRADLEY, D.V.M.
3
4    Exam1nat1on by Mr. sanders ....................... .    4
     Exam1nat1on by Mr. Brown ......................... .   16
 5   Further Examination by Mr. sanders •...............    26
     Further Examination by Mr. Brown ..........•.......    29
6
 7   Changes and si9nature ............................ .   34
     court Reporter s certificates .................... .   36
8
 9
                       (No exhibits marked.)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



           LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                (877) 790-3376     FAX (877) 790-3377
                                                                   15
                   BRUCE BRADLEY, D.V.M. - 3/13/2014

1         A.    Yes.
 2        Q.    And are you going to refer to Dr. Haug as to
 3   whether Bubba has any propensities to be dangerous --
 4        A.    Yes
 5        Q.          or --
 6 A. I would, because there's two things about
 7   it is, is that -- an animal in my office does not
 8   always act like that's the same animal at home, and
 9   that can go either way.     They can be docile at home and
10   vicious in my office or vice versa.
11        Q.    There again, the owner of the dog is the
12   best-qualified person to know what that dog's behavior
13   is going to be in a certain situation.      Is that
14   correct?
15        A.    That would be my opinion.
16        Q.    All right.
17                      And if a dog, in your opinion, has shown
18   aggressive tendencies at one time, what should the --
19   in your opinion, the land -- the home -- the dog owner
20   .do in regard to that dog showing those aggressive
21   tendencies?
22 A. In my opinion, you know, if somebody has an
23   aggressive dog--and just -- and this'd just be me--that
24   I would be sure, if I was going to have people over,
25   I'd probably put the dog up, away from the people,



            LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                (877) 790-3376    FAX (877) 790-3377
                                                                       16
                   BRUCE BRADLEY, D.V.M. - 3/13/2014

1    yeah.
 2           Q.   All right, sir.
 3                        what about     never mind.   strike that.
4                         MR. SANDERS:   I -- I pass the witness.
5                                EXAMINATION
6    BY MR. BROWN:
 7           Q.   okay.     Dr. Bradley, I'm Alan Brown.     You and
 8   I have met before.        I came up to your office --
 9           A.   Yep.
10           Q.   -- a month or so ago, I guess, now --
11           A.   Yeah.
12           Q.   -- and just chatted with you a little bit
13   about --
14           A.   Yes.
15           Q.      this case.
16                        Now, you've been asked some questions
17   about the plaintiff's expert, the person they've hired
18   to give opinions, Dr. Haug.         Do you know whether or not
19   Dr. Haug has ever been around this particular dog,
20   around Bubba?
21           A.   No, I do not know.
22           Q.   okay.     so as between her and yourself, if she
23   has not, then, obviously, you have some perspective
24   that she would not have because you've actually
25   treated, been around, handled this dog, correct?



              LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                  (877) 790-3376    FAX (877) 790-3377
                                                                        17
                      BRUCE BRADLEY, D.V.M. - 3/13/2014

1           A.      correct.
 2          Q.      okay.
3                           And I think you -- I think --
4    Mr. sanders just asked you a question that I was
 5   wanting to ask, and I want to make sure that's what he
6    said and you agreed to it, and that is that             that the
 7   best person to really know the character or the
 8   behavior of a dog in terms of how they act in certain
 9   locations or in certain situations, such as just the
10   family versus a big group, all of that, t.he best person
11   that would know that dog would be the owner of that
12   dog.    Is that correct?
13 A. I would think so.     Just like I told
14   Mr. sanders, yes, that they're around the dog most the
15   time, so normally they know the -- the behavior of the
16   dog in all situations.
17          Q.      okay.     And I think -- again, I think it's not
18   contested, that Bubba, he's about 11 or 12 years old,
19   and that the Davidsons got him and the other--I think
20   it's his sister, the other dog they have--at the same
21   time and that these dogs have lived in the home with
22   the Davidsons ever since they were puppies.
23                          It -- did you have that understanding
24   before you came today, that they were -- they've been
25   raised all their lives by the Davidsons and --



                 LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                     (877) 790-3376    FAX (877) 790-3377
                                                                  21
                 BRUCE BRADLEY, D.V.M. - 3/13/2014

 1   that I -- you know, they -- they shouldn't.      And I'm
 2   not going to say some of them        but most heelers I
 3   see, no.   They might nip at a       a cow or a horse, but
 4   they don't nip at people.
 5        Q.    Okay.     Again, that goes to the level of
 6   training
 7        A.    That goes -- yes.
 8        Q.    So they may have the natural tendency to want
 9   to have that herding instinct.
10        A.    Well --
11        Q.    correct?
12        A.    -- I would -- yes.
13        Q.    And so then it may simply be a level of
14   training, as to, okay, it's okay to go nip our cows out
15   here, but don't herd the people. correct?
16 A. In my opinion.
17        Q.    okay.
18        A.    That's just my opinion.    Again, like I say,
19   here's the experts over here that can --
20        Q.    okay.
21        A.    --that can go further, so ....
22        Q.    Now, let -- you -- I think when we visited,
23   you told me your last recollection of seeing Bubba--I
24   think you were looking at the records--
25        A.    Yep.



           LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
               (877) 790-3376    FAX (877) 790-3377
                                                                  22
                   BRUCE BRADLEY, D.V.M. - 3/13/2014

1         Q.     --you had given him a shot of some kind.
 2 A. I'd pulled blood.     I'd --
 3        Q.     Pulled --
4         A.        taken --
 5        Q.         blood.
 6        A.        a blood sample.
 7        Q.     okay.
 8                       And you told me that a matter of weeks
 9   or something before that --
10        A.     Yeah.
11        Q.      -- you had gone through some health issues,
12   yourself.    Heart -- was it a heart
13        A.     Open heart surgery.
14        Q.     surgery.
15        A.     That's right.
16                       And I told you if the dog would have
17   been aggressive that day, I would not have pulled
18   blood, because I was about -- my chest was still not
19   healed.     I mean, the surgery's done on september the
20   29th and I think these records show it was November the
21   11th or somewhere in early November, so --
22        Q.     okay.     so
23        A.        yes
24        Q.        if he was giving you any concerns, you
25   wouldn't have been drawing blood from him.



           LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
               (877) 790-3376    FAX (877) 790-3377
                                                                          23
                           BRUCE BRADLEY, D.V.M. - 3/13/2014

    1           A.       That -- that is correct.
    2            Q.      okay.
     3                           Do you have -- from the times that you
    4    have seen Bubba, treated him, do you have any
     5   recollection or is there anything in your records that
     6   you've seen that indicates that he was aggressive
     7   towards you or threatening towards you or anyone else?
     8           A.      No.     There's nothing in the records to that
     9   effect.
    10           Q.      And do you have any memory of anything like
    11   that?
    12           A.      No.
(   13           Q.      okay.
    14                           If Bubba -- if the facts are such that
    15   the only thing that Bubba had ever done that would be
    16   considered aggressive or a bite or attacking, or
    17   anything like that, was the incident where he went
    18   after Billy Strong and got him on the back of the heel,
    19   the leg, if that was the only -- if that, in fact, is
    20   the only incident of aggression by this dog--all of his
    21   other activity has not shown aggression, he hadn't
    22   bitten anybody else, he -- he's always out when they
    23   have          generally out when they have groups of friends
    24   over at the house--if those are the facts, do you
    25   believe that the Davidsons would be the best ones to



                      LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                          (877) 790-3376    FAX (877) 790-3377
                                                                        29
                       BRUCE BRADLEY, D.V.M. - 3/13/2014
(
    1    at what point they are to take responsibility for their
     2   dog.
     3          A.    As I said earlier, I think that if I have"a
    4    dog or you have a dog, that the responsibility's always
     5   ultimately upon you.        I mean, that is my thought, if
     6   common sense counts, but --
     7          Q.    All right.     Don't leave it to somebody else.
     8                        (Reporter clarification.)
     9                        MR. SANDERS:   I don't think he did.
    10                        I'll pass the witness.
    11                           FURTHER EXAMINATION
    12   BY MR. BROWN:
    13           Q.   That last time you saw Bubba and you gave him
    14   the shot
    15          A.    Yep.
    16           Q.   -- do you remember him being muzzled that
    17   day?
    18 A. I do not remember it.
    19           Q.   okay.     Because my memory of when I met with
    20   you was that you made the comment that -- that in
    21   giving him a shot, where -- where do you give him the
    22   shot?
    23           A.   oh, well, we're pulling out of his-- out of
    24   his forward leg.
    25           Q.   okay, front -- one of his front legs.



                  LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                      (877) 790-3376    FAX (877) 790-3377
                                                                    30
                    BRUCE BRADLEY, D.V.M. - 3/13/2014

 1        A.    One of his front legs.
 2        Q.    And I think you told me when you do that,
 3   you're not far from his mouth.
 4        A.    That is true.
 5        Q.    okay.
 6                        And I think you told me that if you had
 7   had any concerns about that dog, you wouldn't have been
 8   doing that.     Do you remember telling --
 9 A. I
10        Q.         me
11        A.         did.
12        Q.,        something -- okay.
13        A.    Yes, I did. said that day, if -- if I -- I
14   had been out of surgery not long. If I'd had any
15   concerns, that          that I would not have done it.
16        Q.    And, of course, if the dog had been muzzled,
17   he obviously couldn't have bitten you.
18        A.    No, he couldn't have bitten me.
19        Q.    He still might have jumped or something
20       A.     He still could have jumped, though --
21        Q.    Okay --
22        A.         is what I'm --
23        Q.         okay.
24        A.         saying.
25        Q.    All right.



           LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
               (877) 790-3376    FAX (877) 790-3377
                                                                       34
                       BRUCE BRADLEY, D.V.M. - 3/13/2014
(
    1                             NO. 13-0618
     2   NANCY ELIZABETH BOWMAN        §   IN THE DISTRICT COURT
              Plaintiff,               §
     3                                 §
         v.                            §   71ST JUDICIAL DISTRICT
    4                                  §
         JERRY DAVIDSON and            §
     5   DIANA DAVIDSON                §
              Defendants.              §   OF HARRISON COUNTY, TEXAS
    6
                          REPORTER'S CERTIFICATE TO THE
     7        VIDEOTAPED/ORAL DEPOSITION OF BRUCE BRADLEY, D.V.M.
                     .           MARCH 13, 2014
     8
     9            I, Amanda J. Leigh, certified shorthand Reporter
    10   in and for the state of Texas, hereby certify:
    11           That the witness, BRUCE BRADLEY, D.V.M., was duly
    12   sworn and that the transcript of the deposition'is a
    13   true record of the testimony given by the witness;
    14           That witness waived signature;
    15            That $525.50 is the deposition officer's charges
    16   to counsel for the Plaintiff, for preparing the
    17   original deposition and any copies of exhibits;
    18            That pursuant to information given to the
    19   deposition officer at the time said testimony was
    20   taken, the following includes all. parties of record
    21   and the amount of time used by each party at the time
    22   of the deposition:
    23
    24
    25



                  LEIGH & ASSOCIATES COURT REPORTING AND VIDEO
                      (877) 790-3376    FAX (877) 790-3377